Citation Nr: 1716263	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling prior to March 6, 2015, and in excess of 70 percent disabling from March 6, 2015 thereafter, for service connected diabetic neuropathy with muscle weakness of the left upper extremity (major) as a residual of the cerebrovascular accident (rephrased from residuals of a cerebrovascular accident (CVA) evaluated as 10 percent disabling).


REPRESENTATION

Appellant represented by:	Scott E. Schrermerhorn, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from November 1963 to October 1965.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2010 rating decision in which the Department of Veteran Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO), in part, granted service connection for residuals small, self limited, cerebrovascular accident with an evaluation of 10 percent disabling, effective October 14, 2009.  In January 2014, the Board remanded the issue for further development.  In March 2015, the RO issued a decision which, in part, reclassified the issue as a hyphenated rating code so as to avoid pyramiding.  The RO also increased the rating evaluation to 20 percent disabling prior to March 6, 2015, and 70 percent disabling from March 6, 2015 thereafter.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  Prior to March 6, 2015, the evidence of record shows objective findings that the symptoms of diabetic neuropathy of left upper extremity radiculopathy related to the Veteran's cerebrovascular accident were no more than mild in severity. 

2.  The competent evidence of record does not establish that the Veteran suffered complete paralysis after March 6, 2015.

CONCLUSIONS OF LAW

1.  For the period prior to March 6, 2015, the criteria for a rating in excess of 20 percent for service connected diabetic neuropathy with muscle weakness of the left upper extremity (major) as a residual of the cerebrovascular accident have not been met.  38 U.S.C.A. §§ 1110, 1111, 1155, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, Diagnostic Code 8008-8513 (2016).

2.  For the period since March 6, 2015, the criteria for a rating in excess of 70 percent for service connected diabetic neuropathy with muscle weakness of the left upper extremity (major) as a residual of the cerebrovascular accident have not been met.  38 U.S.C.A. §§ 1110, 1111, 1155, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, Diagnostic Code 8008-8513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In this case, the appeal arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering section 5103A notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103A notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016) to assist the Veteran.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, private treatment records, the Veteran's statements, and lay statements made by his family.

In fulfilling the duty to assist, VA examinations were afforded the Veteran in connection with his claim in March 2010 and March 2015.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The examiners gave a detailed analysis of the bases for the opinions reached and made findings as to the level of severity of the Veteran's disability.  The examinations have been found to be adequate.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


II. INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Staged ratings are in effect.  The Veteran's disability was assigned a 20 percent evaluation prior to March 6, 2015, and a 70 percent evaluation subsequent to March 6, 2015.  The Veteran's disability has been assigned a hyphenated rating of 8008-8513.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27 (2016).

Cerebrovascular accident has been most closely characterized as an organic disease of the central nervous system.  Under 38 C.F.R. § 4.124a Diagnostic Code, described as brain, vessels, and thrombosis thereof, the vascular conditions under Codes 8007 through 8009 are to be evaluated at 100 percent for six months active disease and rate residuals thereafter a minimum of 10 percent disabling.  38 C.F.R. § 4.124a (2016).

Under 38 C.F.R. § 4.124a Diagnostic Code 8513, diseases of the peripheral nerves of all radicular groups are evaluated as follows: 20 percent for mild incomplete paralysis, 40 percent disabling for moderate incomplete paralysis, and 70 percent disabling for severe incomplete paralysis.  A maximum of a 90 percent disabling evaluation is granted when there is complete paralysis.  38 C.F.R. § 4.124a (2016).  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Turning to the evidence of record, a June 2009 private medical report indicated that the Veteran had a minimal enlargement of the lateral ventricles and sylvian fissures indicative of mild cerebral atrophy.  The report noted that there was no mass or mass-effect.  The report also noted the Veteran had no intracranial hemorrhage.  The examiner concluded that there were possible chronic left cerebellar hemisphere infarctions and mild cerebral atrophy.

An August 2009 private medical record stated that the Veteran underwent a Doplar cerebrovascular accident evaluation.  In the final report, the examiner stated that the tip of the basilar artery is prominent, at least moderately ecstatic.  The examiner also noted a suspicion of a 2.5-3 millimeter aneurysm involving the tip of the basilar artery was present.  

In a September 2009 VA medical record, the examiner noted that he obtained the information from the Veteran that he had a stroke in August and stated the symptoms included a headache on the right side radiating to the back of the head.  The examiner also stated that the Veteran presented him with a consultation record from a neurologist who stated that the Veteran suffered from with unclear etiology and mild cognitive impairment, possible vascular dementia.  The VA examiner assessed that the Veteran had, in part, cerebrovascular accident with no neurologic deficit and possible cerebral aneurysm.  

In an October 2009 Statement in Support of Claim, the Veteran stated that he suffered a stroke and memory loss within the last few months.

In a March 2010 VA routine follow-up medical record, an examiner noted that the Veteran was awake, alert and grossly oriented.  The examiner stated that the Veteran had some minor problems with multi-step commands and central processing.  In noting that the Veteran had distal polyneuropathy, the examiner stated that the Veteran had no foot drop and mild distal sensory loss of hands and feet.  The examiner went on to state that the Veteran had symmetrical deep tendon reflexes, although mildly diminished.  The examiner also noted that the Veteran's cranial nerves were unremarkable.

In a March 2010 VA examination, the examiner opined that the Veteran appeared to have had a CVA small, self-limited and at this point, symptomatology reversed without any major sequelae noted on examination.  The examiner noted findings of signs of previous old chronic ischemic injury on the anterior left frontal lobe and posterior right paroietal lobe and left cerebellar.  The examiner also stated that diabetes is well known to accelerate atherosclerosis and the CVA on imaging studies of the Veteran appear to be related to atherosclerosis.  The examiner stated that the Veteran did report having some numbness of the left arm which may have represented stroke symptom at the time and dizziness with abrupt changes in position.  The examiner stated that the Veteran's condition was stabilized with no seizures.  

In describing the Veteran's symptoms, the examiner noted that the Veteran has chronic musculoskeletal type headaches with occasional migraine type overtones.  The examiner stated that the Veteran had no significant motor weakness or motor nerve impairment.  The examiner also stated that the Veteran had neuropathic symptoms in his hands and feet.  However, the examiner went on to state that the Veteran had no foot drop, focal weakness, or focal visual cut.  Moreover, the examiner noted that the Veteran did not report any episodes of significant functional disturbance such as hemiparesis or vision loss.  The examiner stated that, functionally, the Veteran was independent with activities of daily living and did not require any assistive devices to ambulate. 

The examiner stated that the Veteran had moderate symptoms of diabetic polyneuropathy, tolerable by medication.  The examiner went on to note that the Veteran had no cogwheeling, no Parkinson's signs, no cerebellar dysfunction, no focal weakness and no extrapyramidal signs.  The examiner stated that the Veteran's gait was normal, and his cranial nerve, motor, sensory, cerebellar, and deep tendon reflex testing were within normal limits.

In a December 2010 medical note, the Veteran's wife called VA hospital and stated that the Veteran was not motivated and appeared to be getting worse as far as not doing chores around the house and sitting all day watching television.  She also stated that he did not seem to be interested in anything and did not want to take pills or eat properly.

In a March 2011 VA medical record, the Veteran reported no new signs of cognitive decline.  The Veteran stated that he was able to drive without becoming lost, has not had any motor vehicle accidents, and had not been given any citations for driving infractions.  He also reported that he was able to write checks and go shopping.  He stated that he worked until about one year ago.  The examiner noted that the Veteran was oriented, his speech was clear, he was well-groomed, and his behavior was appropriate.  The examiner noted that that there is no need to change from the Veteran's medication if his neuropathic pain was under good control.

In November 2011, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's left side was his dominant side.  The examiner reported that the Veteran had no muscle weakness in the upper and/or lower extremities.  The examiner reported that the Veteran had normal speech and gait.  The examiner also reported normal elbow flexion and extension, and normal wrist flexion and extension in both the Veteran's left and right arm.  Further, the examiner reported that the Veteran had normal grip and pinch response.  The examiner noted decreased reflexes in the left and right biceps and triceps.  However, the examiner endorsed the statement that there was no left upper extremity muscle weakness.

In a medical record received in March 2015, a homebound nurse reported that the Veteran had functional limitations that included endurance and poor mobility that required the Veteran to be homebound.  The record indicates a certification for a treatment plan from August 2014 to October 2014.  In the same record, a homebound physical therapist reported that the Veteran required assistance for general mobility.  The therapist also reported that the Veteran could reach up to five inches, but required assistance.  Moreover, the Veteran could pick up a slipper with assistance.  An April 2014 record notes that the Veteran's left upper extremity was 4+/5.  The therapist noted that the Veteran was able to independently transfer from bed to chair, on and off toilet or commode, and into and out of tub or shower.  The therapist reported a good chance of rehabilitation and recommended a four week therapy plan.

In a March 2015 VA medical opinion, a VA medical examiner stated that the Veteran has muscle weakness in the upper and/or lower extremities.  The examiner reported that the Veteran had mild swallowing difficulties.  The examiner stated that the Veteran had less than normal strength in elbow flexion and extension in both the left and right arms.  The examiner further reported that the Veteran had less than normal strength in wrist flexion and extension in both the left and right arms.  Moreover, the examiner reported that the Veteran had no movement against resistance in grip and pinch.  The examiner endorsed the statement that the Veteran does have depression, cognitive impairment or dementia, or any other mental health conditions attributable to a central nervous system condition disease and/or its treatment.  The examiner further endorsed the statement that the Veteran's central nervous system condition results in gross impairment in thought processes or communication.  The examiner also reported mild muscle weakness in both the left and right upper extremity and moderate muscle weakness in both left and right lower extremity.  The examiner noted that the Veteran used a cane, wheelchair and walker for assistance at regular frequency.  In stating the impact of the Veteran's central nervous system disorder on his functionality, the examiner noted fatigue, bilateral lower extremity weakness, decreased ability to focus and concentrate, decreased cognitive functioning.

Home Health Aide medical records show that the Veteran continued to receive home assistance and physical therapy while homebound from March 2015 and thereafter.  The report shows that, while the Veteran maintained his alertness, the Veteran needed assistance doing chores, cooking meals and moving around the house.  

After consideration of the lay and objective evidence of record, the Board finds that the assignment of a 20 percent rating, but no higher, prior to March 2015 is appropriate.  

The Board notes that, prior to March 2015 there is no competent evidence demonstrating that the Veteran's symptoms rose to the level of moderate incomplete paralysis.  Thus, March 2015 is the first time it is factually ascertainable that an increase is warranted.  The Veteran did not experience moderate loss of muscle strength or diminished flexion or extension during this time.  Moreover, the Veteran maintained his ability to grip and pinch during this time.  The Veteran was generally able to function independently during this period.  Although the Board recognizes that the examiner in the May 2010 medical record describes moderate symptoms of diabetic polyneuropathy, the Board notes that these symptoms do not appear to indicate moderate incomplete analysis.  On the contrary, this report states that the Veteran had normal flexion and extension as well as normal muscle strength.  The Board also notes that the Veteran experienced a period of dependency between August 2014 and October 2014; however, there is no indication that the Veteran's limitations were the result of moderate symptomatology of incomplete paralysis that affects the upper extremities.  The evidence indicates that the Veteran was able to reach and grip during this time.  Therefore, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 20 percent throughout this period.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8513.

The Board also finds that the assignment of a 70 percent rating, but no higher, after March 2015 is appropriate.  The March 2015 medical record reflects that the Veteran experienced less than normal muscle strength and no sensory response to grip or pinch.  These severe symptoms of incomplete paralysis more nearly approximate the criteria for a disability rating of 70 percent after March 2015.

The Board notes that while the Veteran's symptoms have increased, the evidence of record does not show that the Veteran has complete paralysis.  Indeed, the March 2015 medical report indicates that the Veteran does have functionality in his left upper extremity.  Therefore, a maximum rating of 90 percent disabling is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements and the supporting statements submitted on his behalf.  The Board notes that the Veteran and his family are competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the staged ratings now assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a higher rating evaluation is warranted.

Although grateful for the Veteran's honorable service, for the foregoing reasons, the Board finds that a rating of 20 percent disabling prior to March 6, 2015, and 70 percent disabling from March 6, 2015 thereafter, is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent disabling prior to March 6, 2015, and in excess of 70 percent disabling from March 6, 2015 thereafter, for service connected diabetic neuropathy with muscle weakness of the left upper extremity (major) as a residual of the cerebrovascular accident (rephrased from residuals of a cerebrovascular accident (CVA) as 10 percent disabling) is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


